DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “an open surface” in line 4 appears to be a typographical error of “said open surface”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the evolution” in line 8 appears to be a typographical error of “an evolution”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the type” in line 10 appears to be a typographical error of “type”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the function” in line 12 appears to be a typographical error of “function”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the surface mesh region” in line 21 appears to be a typographical error of “a surface mesh region”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the trajectory” in line 23 appears to be a typographical error of “a trajectory”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  The limitation “the surface curvature” in line 4 appears to be a typographical error of “a surface curvature”.  Appropriate correction is required.
2 is objected to because of the following informalities:  The limitation “the color” in line 5 appears to be a typographical error of “a color”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The limitation “the type” in line 2 appears to be a typographical error of “a type”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation “the surface” “the color” “the distance” in lines 3, 4, 4 respectively appear to be a typographical error of “a surface” “a color” “a distance”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The limitation “the mean” in line 2 appears to be a typographical error of “a mean”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The limitation “the range” “the calculated” “the difference” in lines 3, 4, 4 respectively appear to be a typographical error of “a range” “a calculated” “a difference”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The limitation “the shortest” in line 4 appears to be a typographical error of “a shortest”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The limitation “the detection” “a said outer” “said first boundary” in lines 2, 6, and 11 respectively appear to be a typographical errors of “a detection” “said outer” “a first boundary”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The limitation “each outer boundary” “of entrance vertices” “pairs of candidate” in lines 4, 9,  of claim 15 on page 6 and line 5 on page 7 respectively appear to be a typographical errors of “each said outer boundary” “of said entrance vertices” “pairs of said candidate”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The limitation “an open surface” in line 4 appears to be a typographical error of “said open surface”.  Appropriate correction is required.
20 is objected to because of the following informalities:  The limitation “the evolution” in line 4 on page 8 appears to be a typographical error of “an evolution”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The limitation “the type” in line 6 on page 8 appears to be a typographical error of “type”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The limitation “the function” in line 8 on page 8 appears to be a typographical error of “function”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The limitation “the surface” in line 4 appears to be a typographical error of “a surface”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “an open surface” in line 4 appears to be a typographical error of “said open surface”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “the evolution” in line 8 appears to be a typographical error of “an evolution”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “the type” in line 10 appears to be a typographical error of “type”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “the function” in line 12 appears to be a typographical error of “function”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “the surface mesh region” in line 21 appears to be a typographical error of “a surface mesh region”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The limitation “the trajectory” in line 23 appears to be a typographical error of “a trajectory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a use claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "said surface mesh" in lines 9 and 25 render the claim indefinite because it is not clear if it is intended to be the same surface mesh as said open surface mesh or a different surface mesh.
Regarding claim 5, the phrase variables m and s are not defined and thus indefinite. As best understood by the examiner it appears m should represent meters and s should represent seconds
substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant should remove the term substantially to overcome the rejection.
Claim 13 recites the limitation "the newly selected isoline" in line 5 on page 6. It is not clear which isoline this is referencing. Consistent claim language needs to be used across limitations. As best understood by the examiner this is said isoline enclosing said region in line 2 on page 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "said surface mesh" in line 5 on page 8 renders the claim indefinite because it is not clear if it is intended to be the same surface mesh as said open surface mesh or a different surface mesh.
Regarding claim 25, the phrase "use of a method" renders the claim indefinite because it is unclear whether the claim limitations following are required and provide patentable weight.
Regarding claim 26, the phrase "said surface mesh" in lines 9 and 25 render the claim indefinite because it is not clear if it is intended to be the same surface mesh as said open surface mesh or a different surface mesh.
	Claims 2-4, 6-11, 15-19, 21-24 are rejected because they depend on a rejected claim.

Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is BOSE, B. (“Detecting Open Surfaces in Three Dimension”, June 2009, 104 pages)(Hereinafter referred to as Bose).
Bose teaches a general technique for detecting open surface models (We present a novel level-set method for representing and detecting open surfaces embedded in three-dimensional image volumes. Open surfaces are two-dimensional manifolds with a one-dimensional boundary lying within a three-dimensional volume. Distinct portions of a closed surface can be modeled as open surfaces, as can very thin volumes with negligible thickness. To detect open surfaces, we propose an interface likelihood model that captures the image appearance along a profile normal to the open surface. This allows statistical modeling of more complex surface-appearance characteristics than just voxel intensities or gradients. Appearance models of the surface are used in the level- set framework in two ways: firstly, to evolve the open surface in the normal direction for the purpose of detecting the location and shape of the surface, and secondly, to evolve the boundary of the open surface in a direction tangential to the surface in order to delineate the extent of the surface. We show that our models are well suited to detecting structures of interest in three-dimensional medical and geological images, and demonstrate their utility on challenging structural magnetic resonance (MR) datasets and seismic-reflection volumes. See abstract)
The prior art of record alone or in combination is silent to the limitations
“said diffusion function being characterized by an equation of the type 

    PNG
    media_image1.png
    52
    187
    media_image1.png
    Greyscale

 and applying boundary conditions specifying the function values of a solution of said equation along said outer boundary, wherein v is a spatial position, t is time, ∇ . is a divergence operator, A is a positive definite matrix, ∇ is a gradient operator and f is a function defined on said open surface mesh; 
- calculating one or more isolines from said function values, each such isoline joining surface mesh positions with the same function value, 
- selecting from said one or more isolines an isoline enclosing a region of interest of said open surface mesh; and 
- using the selected isoline as a cut-off line enclosing the surface mesh region to be maintained after trimming or using the selected isoline as a reference in post-processing for defining a cut-off line wherein the trajectory of said cut-off line is situated between said selected isoline and the outer boundary of said mesh;” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 contains allowable subject matter and would be allowable if the 112(b) rejections and objections recited in this action were overcome.

The prior art of record alone or in combination is silent to the limitations
“said diffusion function being characterized by an equation of the type 

    PNG
    media_image1.png
    52
    187
    media_image1.png
    Greyscale

 and applying boundary conditions specifying the function values of a solution of said equation along said outer boundary, wherein v is a spatial position, t is time, ∇ . is a divergence operator, A is a positive definite matrix, ∇ is a gradient operator and f is a function defined on said open surface mesh; and 
- identifying an open surface mesh region to be maintained after trimming wherein said region groups mesh positions with function values within a selected range;” of claim 20 when read in 

The prior art of record alone or in combination is silent to the limitations “said diffusion function being characterized by an equation of the type 

    PNG
    media_image1.png
    52
    187
    media_image1.png
    Greyscale

 and applying boundary conditions specifying the function values of a solution of said equation along said outer boundary, wherein v is a spatial position, t is time, ∇ . is a divergence operator, A is a positive definite matrix, ∇ is a gradient operator and f is a function defined on said open surface mesh; 
- calculating one or more isolines from said function values, each such isoline joining surface mesh positions with the same function value, 
- selecting from said one or more isolines an isoline enclosing a region of interest of said open surface mesh; and 
- using the selected isoline as a cut-off line enclosing the surface mesh region to be maintained after trimming or using the selected isoline as a reference in post-processing for defining a cut-off line wherein the trajectory of said cut-off line is situated between said selected isoline and the outer boundary of said mesh;” of claim 26 when read in light of the rest of the limitations in claim 26 and thus claim 26 contains allowable subject matter and would be allowable if the 112(b) rejections and objections recited in this action were overcome.
Claims 2-19, 21-25 contain allowable subject matter because they depend on a claim containing allowable subject matter and would be allowable if the 112(b) rejections and objections recited in this action were overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611